Citation Nr: 9910857	
Decision Date: 04/20/99    Archive Date: 04/30/99

DOCKET NO.  97-24 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from April 1969 to August 
1970.  He has four months of active service.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1997 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO). 

The appellant appeared at a hearing held at the RO on August 
26, 1997.  A transcript of that hearing has been associated 
with the record on appeal.


FINDING OF FACT

The appellant has presented no medical evidence of a nexus 
between any incident of service and a psychiatric disorder.


CONCLUSION OF LAW

The claim for service connection for a psychiatric disorder 
is not well grounded; there is no further statutory duty to 
assist the appellant in developing facts pertinent to his 
claim.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service medical records indicate that at an April 1969 
examination, the appellant reported a history of nervous 
trouble.

An examination in May 1969 revealed that the appellant was 
not psychologically qualified for Nuclear Power Training 
Program and Submarine Duty.

In February 1970 the appellant was referred for a psychiatric 
evaluation following an alleged unauthorized absence of 
approximately two months.  He was diagnosed with chronic, 
severe, emotionally unstable personality manifested by 
ineffectiveness when confronted with minor stress, flight 
from unpleasant situations, poor and undependable judgment 
when under stress, and fluctuating emotional attitudes.

In April 1970 the appellant was referred for a psychiatric 
consultation after he complained of nervousness.  The 
examiner was diagnosed with immature personality and was 
noted to be passive aggressive.

At his July 1970 discharge examination, the appellant was 
clinically evaluated as psychiatrically normal.

Private medical records from North Florida Mental Health 
Center indicate that in May 1992 the appellant began 
treatment for depression neurosis, rule out manic depression, 
rule out bipolar disorder, and alcohol abuse.  In February 
1993 the appellant was diagnosed with bipolar disorder 
without psychotic features.  In March 1995 the appellant was 
diagnosed with depression, paranoia, and alcohol abuse.  The 
appellant discontinued seeking regular treatment.  His 
discharge diagnosis was bipolar disorder.

In February 1996 the appellant was treated at Ed Fraser 
Memorial Hospital following an episode of syncope.  He was 
transferred to St. Vincent's Medical Unit where he was 
diagnosed with alcohol abuse, probable alcohol withdrawal 
seizures secondary to alcohol abuse, and syncope.

In March 1996 the appellant resumed treatment at North 
Florida Mental Health Center and was diagnosed with bipolar 
disorder and alcohol abuse.

At his August 1997 hearing, the appellant testified that, 
prior to enlisting in the service, he suffered from mild 
nervousness and hand tremors but that he had never been 
treated by a physician.  He stated that his symptoms worsened 
quickly in boot camp.  He explained that his emotions changed 
rapidly during boot camp.  He experienced one or two episodes 
of bedwetting.  He recalled also that, in boot camp, he 
assaulted a fellow sailor.

The appellant stated that, following boot camp, he did not 
report to his duty station because he did not want to be 
trained as a hospital corpsman.  He stated that, when he 
returned from his unauthorized absence, he was confined to 
the brig.  He testified that he spent approximately eight 
months in the brig.  He stated that in the brig he had 
emotional breakdowns and experienced another episode of 
bedwetting.

The appellant stated that, when he was examined by 
psychiatrists in the service, he did not inform them that he 
was mentally ill because he wanted to avoid the stigma of any 
such diagnosis.

He stated that post service, in 1970, he was treated at a 
mental hospital for alcoholism.  He stated that he did not 
drink alcohol excessively while in service.

He testified that post service he had been employed as a 
journeyman mechanic, a journeyman machinist, and a 
millwright.  He stated that he never held a steady job 
because he suffered from mental stress and depression.

The appellant stated that he felt he had been treated 
unfairly in service because he was never treated for "bad 
nerves."

At a February 1998 VA mental disorders examination, the 
appellant reported that he had a nervous breakdown while in 
boot camp and began to have urinary incontinence, especially 
at night.  He stated that he still occasionally urinated in 
his pants at night.  He stated that his current symptoms 
consisted of feeling depressed, experiencing tremors, being 
unable to sleep, and feeling nervous.  He attributed his 
problems to his deteriorating physical health, financial 
problems, and fear of losing his job.  The examiner diagnosed 
dysthymia; history of alcohol abuse; and history of 
psychosis, which was not evident at that time, most likely 
related to alcohol.

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  "A well grounded claim is 
a plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A "well grounded" claim for service connection requires 
evidence of a current disability as provided by a medical 
diagnosis; evidence of incurrence or aggravation of a disease 
or injury in service as provided by either lay or medical 
evidence, as the situation dictates; and, a nexus, or link, 
between the in-service disease or injury and the current 
disability as provided by competent medical evidence.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); see also 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303; Layno v. Brown, 6 Vet. App. 
465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  See Cuevas v. Principi, 3 Vet. 
App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  Service connection may also be granted on a 
secondary basis and for certain enumerated disabilities on a 
presumptive basis, see 38 C.F.R. §§ 3.307, 3.309 and 3.310, 
or alternatively, with respect to any disease, if all the 
evidence establishes that the disease was incurred in 
service, see 38 C.F.R. § 3.303(d).

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also 
Murphy, 1 Vet. App. 78, 81.  The kind of evidence needed to 
make a claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. 91, 93.

As indicated above, competent medical evidence establishing a 
nexus, or link, between the conditions treated or diagnosed 
after service and those noted in service, is required to 
support a well-grounded claim for service connection.  
Whether certain symptoms can be said with any degree of 
medical certainty to be early manifestations of a disorder 
first diagnosed years later is a medical question requiring 
medical evidence for its resolution.  See Espiritu, 2 Vet. 
App. at 494-95.  In this case, there is no competent medical 
evidence linking a psychiatric disorder, diagnosed in May 
1992, to any event or etiology in service.

In view of the foregoing facts, it is obvious that the 
appellant has not submitted evidence sufficient to render his 
claim of service connection well grounded for a psychiatric 
disorder.  Caluza, 7 Vet. App. 498.  The appellant's 
contentions have been carefully considered; however, this 
evidence alone cannot meet the burden imposed by 38 U.S.C.A. 
§ 5107(a) with respect to the existence of a disability and a 
relationship between that disability and his service.  
Espiritu, 2 Vet. App. 492.  The appellant believes that his 
psychiatric disorder was incurred in service; however, he 
lacks the medical expertise to enter an opinion regarding a 
causal relationship between this disability and any claimed 
in-service onset.  See id. at 494-95.  His assertions of 
medical causation alone are not probative because lay persons 
(i.e., persons without medical expertise) are not competent 
to offer medical opinions.  Moray v. Brown, 5 Vet. App. 211 
(1993); Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. App. 492.  
On the basis of the above findings, the Board can identify no 
basis in the record that would make the appellant's claim 
plausible or possible.  38 U.S.C.A. § 5107(a) (West 1991); 
see Grottveit, 5 Vet. App. at 92; Tirpak, 2 Vet. App. at 610-
11; Murphy, 1 Vet. App. at 81.

Where the veteran has not met this burden, the VA has no 
further duty to assist him in developing facts pertinent to 
his claim, including the duty to provide him with another 
medical examination.  38 U.S.C.A. § 5107(a) (West 1991); 
Rabideau, 2 Vet. App. at 144 (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to a claim that is not 
well grounded, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his application.  This obligation depends on the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Robinette, 8 Vet. 
App. 69 (1995).  Here, VARO fulfilled its obligation under 
section 5103(a) in the supplemental statement of the case 
issued in September 1997.  In this respect, the Board is 
satisfied that the obligation imposed by section 5103(a) has 
been satisfied.  See Franzen v. Brown, 9 Vet. App. 235 (1996) 
(VA's obligation under section 5103(a) to assist claimant in 
filing his claim pertains to relevant evidence that may exist 
or could be obtained).  See also Epps v. Brown, 9 Vet. 
App. 341 (1996) (Section 5103(a) duty attaches only where 
there is an incomplete application that references other 
known and existing evidence).


ORDER

Entitlement to service connection for a psychiatric disorder 
is denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 


